Determination of the State Liquor Authority, dated February 28, 1963, canceling petitioner’s restaurant liquor license, and determination of the Authority, dated March 4, 1963, disapproving petitioner’s application for renewal of said license, annulled, on the law, charges 1 and 3 dismissed, the findings based on Said charges disaffirmed, and, in the exercise of discretion, both proceedings remanded to the Authority for a determination of the proper sanction to be imposed for the remaining charges 2 and 4 and findings based thereon, without costs to any party. Charge 1 alleges a sale of alcoholic beverages to a person actually or apparently under the influence of liquor. The finding supporting this charge was insufficient, stating only that the investigators “ thought ” the patron was intoxicated. Charge 3 -alleged that the premises were operated as a “ clip joint”. The testimony supporting the charge was that unaccompanied women’s bills were charged to men who joined them. The Authority apparently has not attempted to define a “clip joint”. Without attempting a comprehensive or conclusive definition of the term, in the absence of proof of overcharge or dilution of drinks, the charge is not supported. Since the Authority relies on the same findings for the cancellation proceeding and for the renewal application, the entire matter is remanded. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.